DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on October 7, 2021. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites, “the resin in the dielectric pattern”. This limitation lacks antecedent basis as claim 13 is not dependent upon claim 3. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0006107 to Kim et al. (hereinafter Kim) in view of US Publication 2019/0164693 to Ono et al. (hereinafter Ono).
Claim 1
Kim (FIG. 1-8) discloses a method of manufacturing a multilayer ceramic capacitor comprising:
printing an internal electrode pattern (20) on a dielectric layer (11);
forming a dielectric pattern (30) in a region other than a region in which the internal electrode pattern is printed (20; paragraph 61);
laminating a plurality of the dielectric layers (11) to form a multilayer body (paragraph 28);
exposing the internal electrode pattern (20; 121-122) and the dielectric pattern (30; 131-132) from a side surface of the multilayer body (110; FIG. 2, paragraph 78-82);
forming a dielectric gap layer (140; paragraph 40) on the side surface, as recited in claim 1.
Kim does not expressly disclose removing at least a portion of the exposed dielectric pattern, as recited in claim 1.
Ono (Fig. 5) teaches removing at least a portion of an exposed dielectric pattern.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ono with Kim to incorporate barrel polishing as taught by Ono in the structure taught by Kim, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for reliable coverage of the internal electrodes and high moisture resistance (Ono paragraph 87) and allows for rounded ridges of the multilayer body, ensuring the thickness of the side margins (paragraph 89).
Claim 2
Kim with Ono teaches the manufacturing method according to claim 1, wherein the removing the portion of the dielectric pattern includes polishing (Ono FIG. 5).
Claim 6
Kim with Ono teaches the manufacturing method according to claim 1, wherein a portion of the dielectric pattern (Kim FIG. 7B: 30) overlaps a portion of the internal electrode pattern (20).
Claim 7
Kim with Ono teaches the manufacturing method according to claim 1, further comprising forming external electrodes (Kim 151-152) on opposed end surfaces of the multilayer body (110).
Claim 10
Kim with Ono teaches the manufacturing method according to claim 1, wherein the dielectric layer (Kim 20, 111; paragraph 32) includes BaTiO3 as a main component.
Claim 11
Kim with Ono teaches the manufacturing method according to claim 1, further comprising firing the multilayer body after the forming the dielectric gap layer (Ono FIG. 5).

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim with Ono in view of US Publication 2016/0351335 to Kato et al. (hereinafter Kato).
Claim 4
Kim with Ono teaches the manufacturing method according to claim 1, as shown above.
Kim does not expressly disclose wherein a thickness of the dielectric layer is about 0.4 µm or more and about 0.8 µm or less, as recited in claim 4.
Kato (paragraph 58) teaches a thickness of a dielectric layer may be 0.5 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kato with Kim with Ono to incorporate dielectric layer thickness as taught by Kato in the structure taught by Kim with Ono, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows a lamination number of tens, hundreds, or as much as 1000 or more layers, allowing for high capacitance in a small package (Kato paragraph 58).
Claim 5
Kim with Ono teaches the manufacturing method according to claim 1, as shown above.
Kim does not expressly disclose wherein a thickness of the internal electrode pattern is about 0.4 µm or more and about 0.8 µm or less, as recited in claim 5.
Kato (paragraph 58) teaches a thickness of an internal electrode pattern may be 0.5 μm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kato with Kim with Ono to incorporate internal electrode pattern thickness as taught by Kato in the structure taught by Kim with Ono, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a lamination number of tens, hundreds, or as much as 1000 or more layers, allowing for high capacitance in a small package (Kato paragraph 58).
Claim 16
Kim with Ono teaches the manufacturing method according to claim 1, as shown above.
Kim does not expressly disclose wherein the dielectric pattern includes Si as an additive, as recited in claim 16.
Kato (paragraph 97) teaches a dielectric pattern may contain Si as an additive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kato with Kim with Ono to incorporate a Si additive as taught by Kato in the structure taught by Kim with Ono, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows a liquid phase glass to flow into any gaps formed during sintering (Kato paragraph 96-98).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim with Ono in view of US Publication 2019/0318876 to Matsushita.
Claim 8
Kim with Ono teaches the manufacturing method according to claim 7, as shown above.
Kim does not expressly disclose wherein each of the external electrodes includes a Ni layer and a ceramic material, as recited in claim 8. 
Matsushita (paragraph 21, 58) teaches an external electrode includes a Ni layer and a ceramic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Matsushita with Kim with Ono to incorporate an external electrode as taught by Matsushita in the structure taught by Kim with Ono, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interaction between copper and an Sn outer layer for ease of soldering and for a material of the base layer to correspond to that of the dielectric layer to avoid thermal stress.
Claim 9
Kim with Ono teaches the manufacturing method according to claim 7, as shown above.
Kim does not expressly disclose wherein each of the external electrodes includes a Ni layer, a first plating layer on the Ni layer, and a second plating layer on the first plating layer, as recited in claim 9. 
Matsushita (paragraph 20-21) teaches an external electrode includes a Ni layer (21), a first plating layer (22) on the Ni layer (21), and a second plating layer on the first plating layer (23-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Matsushita with Kim with Ono to incorporate an external electrode as taught by Matsushita in the structure taught by Kim with Ono, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding interaction between copper and a Sn outer layer for ease of soldering and for a material of the base layer to correspond to that of the dielectric layer to avoid thermal stress.
Allowable Subject Matter
Claims 3, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the objection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848